Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gan (US 2016/0048296).
With regard to claim 1 Gan discloses a method for presenting a watch face of a smartwatch, comprising: obtaining first context information and second context information (abstract; paragraph 17), wherein the first context information is used to determine a watch face style of the smartwatch (abstract), and the second context information is used to indicate dressing information of a user (abstract); determining the watch face style of the smartwatch according to the first context information (abstract); and presenting a watch face pattern of the smartwatch according to the watch face style and the second context information (abstract).

With regard to claim 2 Gan discloses the method according to claim 1, wherein the first context information comprises one or more location information of the user, current time information, action information, agenda information, voice information, social media information, or operation instruction information of the user (paragraphs 10, 17); and determining the watch face style of the smartwatch according to the first context information comprises: determining a usage occasion of the user according to the first context information, and determining the watch face style of the smartwatch according to the usage occasion (abstract; paragraphs 10, 17).

With regard to claim 3 Gan discloses the method according to claim 1, wherein presenting the watch face pattern of the smartwatch according to the watch face style and the second context information comprises: presenting, according to a preset correspondence, the watch face pattern corresponding to the watch face style and the dressing information, wherein the preset correspondence is used to indicate one combination of the watch face style and the dressing information corresponds to one watch face pattern (abstract; paragraph 18; claim 1).

With regard to claim 4 Gan discloses the method according to claim 3, wherein the dressing information comprises one or more upper clothes information, outer wear information, trousers information, shoes and hat information, scarf information, or accessory information (abstract).

With regard to claim 5 Gan discloses the method according to claim 4, wherein before presenting, according to the preset correspondence, the watch face pattern corresponding to the watch face style and the dressing information, the method further comprises: setting a priority level of the one or more of upper clothes information, outer wear information, trousers information, shoes and hat information, scarf information, or accessory information (paragraphs 11, 17); and presenting, according to the preset correspondence, the watch face pattern corresponding to the watch face style and the dressing information comprises: presenting, according to the preset correspondence and a sequence of the priority level, the watch face pattern corresponding to the watch face style and the dressing information (paragraphs 11, 17; claim 3).

With regard to claim 6 Gan discloses the method according to claim 1, wherein presenting the watch face pattern of the smartwatch according to the watch face style and the second context information comprises: displaying, according to a preset correspondence, a watch face pattern corresponding to the watch face style and the dressing information to the user (abstract), for the user to select, wherein the preset correspondence is used to indicate one combination of the watch face style and the dressing information corresponds to at least one watch face pattern (abstract; paragraphs 11, 17; claim 3); and presenting a watch face pattern selected by the user (abstract; paragraphs 11, 17; claim 3).

With regard to claim 7 Gan discloses the method according to claim 1, wherein before obtaining the first context information and the second context information, the method further comprises: obtaining personal feature information of the user (paragraphs 10, 17); and determining at least one watch face style of the smartwatch according to the personal feature information of the user (abstract; paragraphs 10, 17).

With regard to claim 8 Gan discloses the method according to claim 7, wherein determining the at least one watch face style of the smartwatch according to the first context information comprises: determining, according to the first context information, the watch face style of the smartwatch from the at least one watch face style of the smartwatch according to the personal feature information of the user (abstract; paragraphs 10, 17).

With regard to claim 11 Gan discloses an apparatus for presenting a watch face of a smartwatch, wherein the apparatus comprising: at least one processor (104); and a non-transitory computer-readable storage medium (106) coupled to the at least one processor (104) and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform the following operations: obtaining first context information and second context information (abstract; paragraphs 10, 11, 17), wherein the first context information is used to determine a watch face style of the smartwatch (abstract; paragraphs 10, 11, 17), and the second context information is used to indicate dressing information of a user (abstract; paragraphs 10, 11, 17); determining the watch face style of the smartwatch according to the first context information (abstract; paragraphs 10, 11, 17); and presenting a watch face pattern of the smartwatch according to the watch face style and the second context information (abstract; paragraphs 10, 11, 17).

With regard to claim 12 Gan discloses the apparatus according to claim 11, wherein the first context information comprises one or more location information of the user, current time information, action information, agenda information, voice information, social media information, or operation instruction information of the user (paragraphs 10, 17); and the programming instructions further instruct the at least one processor to perform the following operations: determining a usage occasion of the user according to the first context information, and determining the watch face style of the smartwatch according to the usage occasion (paragraphs 10, 17).

With regard to claim 13 Gan discloses the apparatus according to claim 11, the operations further comprising: presenting, according to a preset correspondence, a watch face pattern corresponding to the watch face style and the dressing information, wherein the preset correspondence is used to indicate one combination of the watch face style and the dressing information corresponds to one watch face pattern (abstract; paragraph 18; claim 1).

With regard to claim 14 Gan discloses the apparatus according to claim 13, wherein the dressing information comprises: one or more upper clothes information, outer wear information, trousers information, shoes and hat information, scarf information, or accessory information (abstract).

With regard to claim 15 Gan discloses the apparatus according to claim 14, the operations further comprising: setting a priority level of the one or more upper clothes information, outer wear information, trousers information, shoes and hat information, scarf information, or accessory information (paragraphs 11, 17; claim 3); and presenting, according to the preset correspondence and a sequence of the priority level, the watch face pattern corresponding to the watch face style and the dressing information (paragraphs 11, 17; claim 3).

With regard to claim 16 Gan discloses the apparatus according to claim 11, the operations further comprising: displaying, according to a preset correspondence, a watch face pattern corresponding to the watch face style and the dressing information to the user (abstract), for the user to select, wherein the preset correspondence is used to indicate one combination of the watch face style and the dressing information corresponds to at least one watch face pattern ; and presenting a watch face pattern selected by the user (abstract; paragraphs 11, 17; claim 3).

With regard to claim 17 Gan discloses the apparatus according to claim 11, the operations further comprising: obtaining personal feature information of the user (abstract; paragraphs 10, 17); and determining at least one watch face style of the smartwatch according to the personal feature information (abstract; paragraphs 10, 17).

With regard to claim 18 Gan discloses the apparatus according to claim 17, the operations further comprising: determining, according to the first context information the watch face style of the smartwatch from the at least one watch face style (abstract; paragraphs 10, 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan (US 2016/0048296) in view of Kerr (US 2011/0109538).
With regard to claim 9 (depends from claim 1) Gan does not discloses the claimed: wherein the method further comprises: obtaining preference information of the user and a watch face pattern of at least one other user, wherein the preference information of the user is used to indicate whether the user likes to have a watch face pattern the same as the watch face pattern of the at least one other user, and the at least one other user comprises one or more of a social media friend of the user, a social media object followed by the user, or a nearby user; and presenting one of the watch face pattern of the at least one other user according to the preference information of the user.
Gan’s system can inherently photograph any object and person and incorporate said information into the display as taught by Gan – abstract paragraph 8. Kerr teaches performing a method including selecting a color palette corresponding to the clothing of another user, such as a friend (e.g. as a mark of friendship or of a relationship with the friend) paragraph 49. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gan’s system such that the method further comprises: obtaining preference information of the user and a watch face pattern of at least one other user, wherein the preference information of the user is used to indicate whether the user likes to have a watch face pattern the same as the watch face pattern of the at least one other user, and the at least one other user comprises one or more of a social media friend of the user, a social media object followed by the user, or a nearby user; and presenting one of the watch face pattern of the at least one other user according to the preference information of the user, as taught by Kerr. The reason for doing so would have been to show a mark of friendship or of a relationship with a friend, as taught by Kerr. 

With regard to claim 10 Gan and Kerr teach the method according to claim 9, wherein presenting one of the watch face pattern of the at least one other user according to the preference information of the user comprises: displaying the watch face pattern of the at least one other user to the user according to the preference information of the user, for the user to select (abstract; paragraph 11 *Gan); and presenting a watch face pattern selected by the user (abstract; paragraph 11 *Gan).

With regard to claim 19 (depends from claim 1) Gan does not discloses the claimed: the operations further comprising: obtaining preference information of a user and a watch face pattern of at least one other user, wherein the preference information of the user is used to indicate whether the user likes to have a watch face pattern the same as the watch face pattern of the at least one other user, and the at least one other user comprises one or more of a social media friend of the user, a social media object followed by the user, or a nearby user; and presenting, according to the preference information of the user, one of the watch face pattern of the at least one other user.
Gan’s system can inherently photograph any object and person and incorporate said information into the display as taught by Gan – abstract paragraph 8. Kerr teaches performing a method including selecting a color palette corresponding to the clothing of another user, such as a friend (e.g. as a mark of friendship or of a relationship with the friend) paragraph 49. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Gan’s system such that wherein the programming instructions further instruct the at least one processor to perform the following operations: obtaining preference information of a user and a watch face pattern of at least one other user, wherein the preference information of the user is used to indicate whether the user likes to have a watch face pattern the same as the watch face pattern of the at least one other user, and the at least one other user comprises one or more of a social media friend of the user, a social media object followed by the user, or a nearby user; and presenting, according to the preference information of the user, one of the watch face pattern of the at least one other user, as taught by Kerr. The reason for doing so would have been to show a mark of friendship or of a relationship with a friend, as taught by Kerr.

With regard to claim 20 Gan and Kerr teach the apparatus according to claim 19, the operations further comprising: displaying the watch face pattern of the at least one other user to the user according to the preference information of the user, for the user to select (abstract; paragraph 11 *Gan); and presenting a watch face pattern selected by the user (abstract; paragraph 11 *Gan).

Conclusion
This is a continuation of applicant's earlier Application No. 16016433.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-5-22
/SEAN KAYES/Primary Examiner, Art Unit 2844